CALDWELL, Circuit Judge,
after stating the case as above, delivered the opinion of the court.
There were in the end two distinct suits in the court below, — one, the original action of ejectment brought by the Toltec Ranch Company against Brigham City to recover the possession of 160 acres of land; and the other an action brought by Brigham City, by a cross complaint, against the Toltec Ranch Company, to condemn to the use of the city for a public use 15/ioo of an acre of the 160 acres. *87The suit on the cross complaint filed by Brigham City for the condemnation of the 15/ioo of an acre was proceeded with, and resulted in the condemnation of the 3 5/J <>o of an acre to the use of the city, as prayed for in its cross complaint. The damages for the land so condemned were assessed at the nominal sum of one dollar. This sum, together with the cost of that proceeding, the city paid. Neither party excepted to any action taken in the condemnation proceedings, nor has either party appealed from the judgment in that suit, so that the condemnation proceedings and judgment rendered therein are final and conclusive upon both parties. When the city, by its cross complaint, acquired all the land it asked for, and expressly disclaimed ownership of the remainder, it ceased to have any interest in the controversy, and, having no interest in the subject-matter in dispute, it cannot prosecute this writ of error. It is a fundamental principle that no one can prosecute a suit who has no interest, either individually or in a representative capacity, in the subject-matter in dispute. Those only can appeal whose interests are affected by the judgment or decree appealed from. Idley v. Bowen, 11 Wend. 227; Elliott, App. Proc. § 150 et seq.; McGregor v. Pearson, 51 Wis. 122, 8 N. W. 118; Cuyler v. Moreland, 6 Paige, 273.
There are many decisions of the supreme court of the United States illustrating the operation of this rule. We cite two of them: WThere a shareholder in a national bank, who owed no debts to be deducted from the assessed valuation of his shares, sought to attack the constitutional validity of the state statute, because it made no provision for deducting such debts, the supreme court said:
“What is there to render it void as to a shareholder in a national bank, who owes no debts which he can deduct from the assessed value of his shares? The denial of this right does not affect him. He pays the same amount of tax that he would if the law gave him the right of deduction. He would be in no better condition if the law expressly authorized him to make the deduction. What legal interest has he in a question which only affects others? Why should he invoke the protection of the act of congress in a case where he has no rights to protect? Is a court to sit and decide abstract questions of law in which the parties before it show no interest, and which, if decided either way, affect no right of theirs?” Supervisors v. Stanley, 105 U. S. 305, 311, 26 L. Ed. 1014.
Another — a recent — case in that court (Clark v. Kansas City [opinion handed down Jan. 15, 1900] 20 Sup. Ct. 284, Adv. S. U. S. 284, 44 L. Ed. -) also illustrates the rule. In that case the validity of a state statute was assailed because it discriminated, as was alleged, between the owners of agricultural lands by excepting such lands from its operation when owned by individuals, and including them within its operation when owned by corporations. The corporation which assailed the constitutionality of the act owned no agricultural lands to be affected by it, and the court said:
“Of the discrimination between owners of agricultural lands, the supreme court of Kansas said the defendants in error (plaintiffs here) cannot be heard to complain. ‘Their lands are not agricultural lands; at least, they do not allege' them to be such lands, but, on the contrary, allego that parts of them are used for railroad purposes, and that the remaining portions are vacant and unoccupied lands, held and possessed for railroad purposes. Owning no agricultural land, the defendants in error are not affected by the discrimination which the statute makes between the different classes of owners- of such kind *88of land, and they cannot, therefore, he heard to complain on that score. A court will not listen to an'objection made to the constitutionality of an act, by a party whose rights it does not affect, and who has therefore no interest in defeating it.’ Cooley, Const. Lim. (6th Ed.) 196; Supervisors v. Stanley, 105 XJ. S. 305, 26 Xj. Ed. 1044. We concur in this view, and it would be difficult to add anything to its expression.”
When the defendant in an action of ejectment disclaims having any right or title to the land or to its .possession, and judgment is thereupon rendered for the plaintiff, the defendant will not be per-, mitted to carry on the litigation for the purpose of showing that some third person, not a party to the suit, has a better title than the plaintiff. The defendant in such case stands in no better position than any other stranger to the controversy. And manifestly, if one should apply to the court to be admitted as a defendant in such an action, stating in his application that he had ■ himself no interest whatever in the land, but that he desired the court to determine for his own and others’ satisfaction the relative merits of the plaintiff’s title and the title of some third person, not a party to the suit, his application would be denied. If a court should take jurisdiction in such a case, and render judgment, the absent party would not be bound thereby. If this court should assume jurisdiction of this case, and undertake to determine whether the Toltec Ranch Company or the United States was the owner of the land in controversy, the United States would not be bound by its judgment, because it is not a party to the suit.,
In the brief of counsel for the plaintiff in error it is said: “The plaintiff in error claims that the land in dispute is, and was at all times in complaint mentioned, public land of the United States;” and “the court erred in its refusing to instruct the jury, as a matter of law, that the land in dispute was public land of the United States.” It will thus be seen that the plaintiff in error makes no pretense of claiming any right, title, or interest in the land, but simply invites the court to determine whether the land belongs to the plaintiff below or to the United States, for what reason is .not disclosed. But courts are created for the purpose of deciding real controversies between parties having, or claiming to have, adverse interests in the subject-matter in suit, and not for the purpose of determining speculative, abstract, or theoretical questions merely to gratify the curiosity of one having no legal right or interest to be affected by the decision. The writ of error is dismissed.